Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Warshaw (US 2020/0374251) and in view of Fritz et al. (US 2018/0182380).
As to claim 1, Warshaw teaches a cross-platform communication method, applicable to a communication system, the method comprising:
receiving a user message from a first electronic device through a first service providing platform;
identifying a user intent of the user message and a keyword associated with at least one second electronic device; (Pars.45, 80, 159, 149)
determining the recipient/destination device of the message (Pars.149, 159; Figs.3A-3C); and
sending a response message associated with the user message to the at least
one second electronic device according to the contact information and the user intent through at least one second service providing platform, so as to enable the at least 

    PNG
    media_image1.png
    755
    608
    media_image1.png
    Greyscale

	It is noted that Warshaw doesn’t explicitly teach where the message content analyzing step comprises inquiring contact information of the at least one second electronic device from the keyword. However, Fritz in same field teaches a communication method comprising receiving a user message from a first device, 
	The modification and combination of the analogous arts would have been obvious to one of ordinary skill in the art before the time of applicant’s invention in order to efficiently transmit the message to the recipient.
	As to claim 2, Warshaw teaches acquiring the at least one second service providing platform and the contact information of the at least one target user on the second service providing platform, wherein the communication channel list comprises contact information of a plurality of communication interfaces of the target user (Pars.3, 15, 80; Fig.2) and Fritz teaches where contact list is inquired from keyword to acquire target device (Figs.2-5).
	As to claim 3, Fritz teaches where the message comprises text, voice and video message, converting the message from voice to text and text to voice when it is required (Fig.5). Fritz doesn’t explicitly teach performing voice to voice translation of the message. However, Official Notice is taken that voice to voice translation is well known and would be obvious in Fritz’ system for the purpose of playing back the message in a language and/or voice that is preferred by the user.
As to claims 4-5, Warshaw teaches wherein the first service providing platform and the at least one second service providing platform are different instant communication platforms and voice assistant platforms (Figs.1-2).
As to claim 6, Warshaw teaches wherein one of the first service providing platform and the at least one second service providing platform is provided by a server 
As to claim 7, Warshaw teaches providing the response message to the at least one second electronic device by a short message or an e-mail via the target user account (Pars.22, 26, 51, 113; Fig.3).
As to claim 8, Warshaw teaches establishing a chatbot for the first service providing platform or the at least one second service providing platform, so as to receive the user message or send the response message through the chatbot (Pars.22, 26).
As to claim 9, Warshaw teaches performing semantic analysis on the user message by using a natural language processing technology (Pars.33, 46, 159, 165) Fritz also teaches performing natural language processing of the message (Pars.17, 22; Fig.3).
Regarding claims 10-18, the corresponding server device comprising the steps similar to the claims addressed above is analogous therefore rejected as being unpatentable over Warshaw and in view Fritz for the foregoing reasons.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warshaw (US 2020/0374251).
	As to claim 19, Warshaw teaches electronic device, comprising:   a memory; and
a processor, coupled to the memory, and configured to:
access a contact list of a user and a communication channel list of the user;
provide the contact list of the user and the communication channel list of the user to a server device; and send a user message through a chatting interface of a first service providing platform or receive a response message through a chatting interface of a second service providing platform, wherein the chatting interface comprises a chatbot operated by the server device (Figs.1-3).
	As to claim 20, Warshaw teaches sending configuration information of the device to the server the configuration information comprising information about the device, service providing platform etc.. (Pars.49, 52, 70; Figs.4-5), including information such as device time zone and operating system language are inherent in Warshaw’s teaching.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KO et al. (US 2020/0349940).





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.